Case 1:12-cv-00487-MJT-ZJH Document 49 Filed 12/01/20 Page 1 of 2 PageID #: 400




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

 CHARLIE HAGEON                                    §

 VS.                                               §                 CIVIL ACTION NO. 1:12cv487

 UNITED STATES OF AMERICA                          §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Movant Charlie Hageon, a federal prisoner, proceeding pro se, brought this Motion to

 Vacate, Set Aside or Correct Sentence pursuant to 28 U.S.C. § 2255.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends denying and dismissing the motion to vacate.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record and pleadings. A copy of the

 Report was mailed to movant at the address provided to the court. No objections to the Report and

 Recommendation were filed by the parties.

        Furthermore, movant is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

 a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

 a certificate of appealability, like that for granting a certificate of probable cause to appeal under

 prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

 right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328
Case 1:12-cv-00487-MJT-ZJH Document 49 Filed 12/01/20 Page 2 of 2 PageID #: 401




 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

 showing, the movant need not establish that he should prevail on the merits. Rather, he must

 demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

 the issues in a different manner, or that the questions presented are worthy of encouragement to

 proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

 of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

 in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

 531 U.S. 849 (2000).

        Here, movant has not shown that any of the issues raised by his claims are subject to debate

 among jurists of reason. The factual and legal questions advanced by the movant are not novel and

 have been consistently resolved adversely to his position. In addition, the questions presented are

 not worthy of encouragement to proceed further. Therefore, movant has failed to make a sufficient

 showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

 appealability shall not be issued.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

 in accordance with the Magistrate Judge’s recommendations.

                               SIGNED this 1st day of December, 2020.




                                                              ____________________________
                                                              Michael J. Truncale
                                                              United States District Judge

                                                   2
